Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both the assembly member and the rotating member in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “the rest” lacks proper antecedent basis and should read “rest of the first antenna assembly, the second antenna assembly and the third antenna assembly”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation "two of the first antenna assembly, the second antenna assembly and the third antenna assembly" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to the “two of the first antenna assembly, the second antenna assembly and the third antenna assembly” in claim 2 or another “two of the first antenna assembly, the second antenna assembly and the third antenna assembly”.
Claim 3 recites the limitation "two of the first antenna assembly, the second antenna assembly and the third antenna assembly are at least located on the first side edge and the second side edge, respectively" in lines 4-6. It is unclear what is meant by “are at least located on the first side edge and the second side edge, respectively”.
Claims 4-6 inherit the deficiencies of claim 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US PGPUB 2020/0076065 A1) in view of Youn (US PGPUB 2011/0312384 A1).
Regarding claim 1, Zhou teaches (Fig. 10) an electronic device (Fig. 10), comprising: a casing (10 and 20); a first antenna assembly (left top 80); a second antenna assembly (left bottom 80); and a third antenna assembly (bottom right 80); and the rest are fixed at the casing but does not does not specifically teach wherein, at least one of the first antenna assembly, the second antenna assembly and the third antenna assembly is rotatably disposed at the casing.

    PNG
    media_image1.png
    400
    549
    media_image1.png
    Greyscale

However, Youn teaches (Fig. 8) an antenna assembly (310) is rotatably disposed at the casing (301a).

    PNG
    media_image2.png
    415
    517
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Zhou with Youn to include “an antenna assembly is rotatably disposed at the casing,” as taught by Youn  for the purpose of improving transmission and reception of radio signals (see also [0081]).
Regarding claim 2, Zhou further teaches (Fig. 10) wherein the casing (10 and 20) comprises a host (12) and a display (44), the display (44) is pivotally disposed (36; Abstract) at the host (12) and is rotatable around an axis of rotation (36) relative to the host (12; Abstract), the first antenna assembly (left top 80), the second antenna assembly (left bottom 80) and the third antenna assembly (bottom right 80) are disposed at the host, and two of the a first antenna assembly (left top 80), the second antenna assembly and the third antenna assembly (bottom right 80) are kept at different distances from the axis of rotation.
Regarding claim 3, Zhou further teaches (Fig. 10) wherein the host (12) has a first side edge (left side edge) and a second side edge (bottom side edge), the first side edge (left side edge) is located on one side of the host (12) away from the axis of rotation (36), the second side edge (bottom side edge) is located between the first side edge (left side edge) and the axis of rotation (36), and two of the first antenna assembly (left top 80), the second antenna assembly (left bottom 80) and the third antenna assembly (bottom right 80) are at least located on the first side edge (left side edge) and the second side edge (bottom side edge), respectively.
Regarding claim 4, Zhou further teaches (Fig. 10) wherein the first antenna assembly (left top 80) and the second antenna assembly (left bottom 80) are located on the first side edge (left side edge), and the third antenna assembly (bottom right 80) is located on the second side edge (bottom side edge).
Regarding claim 5, Zhou does not does not specifically teach wherein the third antenna assembly is rotatable relative to the casing.
However, Youn teaches (Fig. 8) an antenna assembly (310) is rotatable relative to the casing (301a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Zhou with Youn to include “an antenna assembly is rotatable relative to the casing,” as taught by Youn for the purpose of improving transmission and reception of radio signals (see also [0081]).
Regarding claim 6, Zhou does not does not specifically teach further comprising: a pivotable assembly, comprising an assembly member, a rotating member, a pivotal member and an antenna mounting plate; wherein, the assembly member is fixed at the casing, the rotating member is pivotally disposed at the assembly member by means of the pivotal member, the rotating member is rotatable along an axis of rotation relative to the assembly member, the antenna mounting plate is disposed at the rotating member, and the third antenna assembly is mounted at the antenna mounting plate
However, Youn teaches (Figs. 5 and 8) a pivotable assembly (Figs. 5 and 8), comprising an assembly member (311), a rotating member (312a), a pivotal member (216a) and an antenna mounting plate (312a base, 212a base); wherein, the assembly member (311) is fixed at the casing (301a), the rotating member is pivotally disposed at the assembly member (311) by means of the pivotal member (216a), the rotating member (312a) is rotatable along an axis of rotation relative to the assembly member (311), the antenna mounting plate (312a base, 212a base) is disposed at the rotating member (216a), and the third antenna assembly (310) is mounted at the antenna mounting plate (312a base, 212a base).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device of Zhou with Youn to include “an antenna assembly is rotatable relative to the casing,” as taught by Youn  for the purpose of improving transmission and reception of radio signals (see also [0081]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845